NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



GREGORY DEAN HOLLAND,                       )
DOC #Y24628,                                )
                                            )
              Appellant,                    )
                                            )
v.                                          )         Case No. 2D16-2800
                                            )
STATE OF FLORIDA,                           )
                                            )
              Appellee.                     )
                                            )

Opinion filed March 23, 2018.

Appeal from the Circuit Court for Collier
County; Lauren L. Brodie, Judge.

Crystal McBee Frusciante of Frusciante
Law Firm, P.A., Sunrise; and Michael
Ufferman of Michael Ufferman Law
Firm, P.A., Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Donna S. Koch,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.

              Affirmed.



KHOUZAM, MORRIS, and ROTHSTEIN-YOUAKIM, JJ., Concur.